DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.

Amendment to the claims are acknowledged. 
Claims 1 and 27-45 are under examination.

Priority
  Priority to US application 62/183,362 filed 6/23/2015 is rescinded upon further consideration and in view of Applicant’s amendments. Priority to PCT/US16/69053 filed 12/28/2016 is acknowledged.

Claim Objections
The objection to claim 40 is withdrawn in view of Applicant’s arguments.
Claim Rejections - 35 USC § 112-1st paragraph
	The rejection of claims 1 and 27-45 under 35 U.S.C. 112, first paragraph is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 112-2nd paragraph
The instant rejection is maintained and modified to remove limitations that were clarified by amendment.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 27-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and claims 36-37 recite “wherein the synthetic DNA barcode sequence is attached at a predetermined region of the synthetic DNA sequence.” It is not clear which step of displaying, collecting, or transmitting is being limited by this limitation. Claims 36 and 37 recite similar process steps with a final step of “wherein the synthetic DNA barcode sequence is attached at a predetermined region of the synthetic DNA sequence.” It is not clear if this is an active step of attaching the barcode or if this is an 
Claims 1 and 36-37 have been amended to recite “wherein the synthetic DNA barcode sequence is attached at a predetermined region of the synthetic DNA sequence.” It is unclear what relationship the “DNA library” has to the synthetic DNA and the synthetic DNA barcode. The claims also recite wherein the DNA barcode sequence is uniquely associated and representative of, as relative to all the DNA sequences in the DNA library, the calculated synthetic DNA sequence. It is understood that the DNA barcode sequence is associated with and represents the synthetic DNA sequence. However, it is not clear how the barcode is related to the DNA library and if the DNA library is a synthetic DNA library or a natural DNA library. The relationship between the synthetic DNA, the synthetic DNA barcode and the DNA library is unclear.
Claim 28 recites “the entire DNA barcode sequence that is calculated based on the synthetic DNA sequence.” There is lack of antecedent basis support for this claim. There is no previous step of performing a calculation of a DNA barcode sequence based on the synthetic DNA sequence. Claim 1 from which claim 28 depends is drawn to a library with a synthetic DNA and a synthetic barcode wherein the synthetic DNA sequence being calculated based on the one or more DNA design parameters. However, this is not an active step but rather a description of how the synthetic DNA which is stored was derived. Claim 1 also recites that the DNA barcode sequence is uniquely associated and representative of, as relative of the DNA sequences in the DNA library, the calculated DNA sequence. This is limitation is a description and not a step of calculating synthetic DNA sequences. 
Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive. 
Applicants have amended claims 1 and 36-37 to recite that the synthetic DNA barcode sequence is attached at a predetermined region of the synthetic DNA sequence. However substituting “provided” with “attached” does not clarify how this limitation is intended to further limit the claim, i.e. how the step of displaying, collecting, or transmitting is being limited by this limitation. The claim recites “establishing direct or indirect communication” between terminals of a remote computer on which is stored “data representative or an entire DNA sequence” and “data representative of an entire synthetic DNA barcode sequence.” The claim recites these two types of stored data. Does the step of “the synthetic DNA barcode sequence is attached at a predetermined region of the synthetic DNA sequence” mean that format of the stored sequences is that the bar code is attached to the synthetic DNA? Or does the limitation intend to recite an activity of attaching the bar code to the synthetic DNA? 
Claim 28 has been amended to recite that the transmitted instructions are based on data representative of the entire synthetic DNA bar code sequence that is calculated based on the calculated synthetic DNA sequence.  It is not clear at which point in the claimed method the recited calculation takes place. There is lack of antecedent basis support for “the entire synthetic DNA bar code sequence that is calculated based on the calculated synthetic DNA sequence” because there is not step of calculating an entire synthetic DNA bar code sequence based on the calculated synthetic DNA sequence. It .
Claim Rejections - 35 USC § 103
	The instant rejection is maintained for reasons of record.
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
	Claims 1, 28, 33-40 and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Church et al. (US 2007/0269870) and further in view of Casini et al. (ACS synthetic biology, vol. 3 (2014) pages 525-528).
Claim 1 recites a method comprising the steps of:
1. Displaying indicia, broadcasting data or transmitting instructions;
2. Collecting or accessing data representing or indicating synthetic DNA design parameters;

4. establishing communication access and linkage between the terminal and the store or a remote computer on which is stored:
 data representing an entire DNA sequence of a DNA library, and
data representing an entire DNA barcode sequence, wherein the DNA barcode sequence is associated with and representative of the synthetic DNA sequence; 
and wherein the DNA library comprises DNA that encodes for at least:
nucleic acids not having self-complimentary regions for forming a hairpin loop or internal homology to form a duplex, non-hairpin RNA, entire organs, entire organisms, entire biological systems, entire tissue types or entire proteins;
wherein the synthetic DNA barcode sequence is provided at a predetermined region of the synthetic DNA, as recited in claim 1.
	Church et al. teach computational design of synthetic DNA constructs (par. 0007) and methods for designing construction as well as an assembly strategy for producing one or more polynucleotide constructs (par. 0011).
	Church et al. make obvious a computer that can interface with biological and chemical processing and synthesis equipment, which runs over a network or over the internet; Church teach a graphic display (par. 0280)(i.e. displaying indica, broadcasting data, or transmitting instructions to solicit or access data representing synthetic DNA parameters, as in claim 1.

	Church et al. make obvious transmitting data necessary to cause communication of the synthetic DNA design parameters to a store at a terminal, or at least one computers and establishing communication with between a terminal and the store at the terminal, wherein Church teach a computer that communicates over a network including with equipment (par. 0281) and a process for a manufacturer to obtain customer orders for custom-designed synthetic nucleic acids in an automated manner, comprising obtaining one or more desired sequence(s) from the customer (par. 0283); Church et al. teach a network-based receiving station for a manufacturer to receive desired synthetic nucleic acid and/or polypeptide sequences from the customer; a software means for designing a set of construction and/or selection oligonucleotides and/or designing an assembly strategy; and a manufacturing system for synthesizing the construction oligonucleotides and assembling the polynucleotide constructs (par. 0286); The customer requests are transmitted to another computer that accesses at least one database to complete design of construction oligonucleotides and/or selection oligonucleotides and/or an assembly strategy. Alternatively, the customer's remote computer may access at least one database during the design stage and send a complete design of construction oligonucleotides and/or selection oligonucleotides and/or an assembly strategy to the local server (par. 0288), as in claim 1.  
	Church et al. teach DNA constructs (par. 0197)(i.e. synthetic DNA) encoding a library of hairpin RNAs (i.e. synthetic DNA sequence of a DNA library), as in claim 1.

Church et al. teach their method as applied to synthetic DNA coding for proteins (par. 0121 and 0176) and barcodes identifying RNA coding DNA, as in claim 1 and 38-40.
Church et al. teach methods of synthetic protein design and synthetic DNA constructs with barcodes but do not specifically teach providing a “synthetic DNA barcodes” wherein the synthetic DNA barcode sequence is provided at a predetermined region of the synthetic DNA sequence, as in claim 1.
Casini et al. teach a designer application for generating orthogonal sets of synthetic DNA sequences designed to be biologically neutral and can be inserted into DNA as barcodes (Abstract), as in claim 1.
Casini et al. teach that their synthetic DNA barcodes can be inserted as spacer regions or linker sequences in DNA, which makes obvious inserting a synthetic barcode into a synthetic DNA sequences, as in claim 1.
Casini et al. teach that a user may define parameters and constraints for a set of synthetic DNA sequencing including overall length, GC content, subsections of the sequence and disallowed motif (page 526, col. 1, par. 2), which makes obvious calculating a DNA barcode sequence (claim 28 and 42); wherein the barcode is a 
Casini et al. teach a defined E-value for determining a likelihood that a sequence has a biological function (i.e. will correspond to amino acids), as in claim 35.
Casini et al. teach that synthetic DNA barcodes can be used as spacers to insulate biological parts which makes obvious using a barcode as an identifier for a single stranded region, as in claim 38.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the teachings of Church et al. to input synthetic DNA design parameters and transmit the design parameters to a terminal or store containing synthetic DNA and synthetic DNA barcodes with the software program of Casini et al. that allows a user to design synthetic DNA barcodes and insert them within digital DNA sequences.  Applying the KSR standard of obviousness to Church et al. and Casini et al., it is concluded that the combination of the references represents a combination of known elements which yield the predictable result. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
Claims 27, 29-32, 41 and 43-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Church et al. in view of Casini et al. as applied to claims 1, 28, 33-40 and 42  above and further in view of Villalobos et al. (BMC Bioinformatics, vol. 7 (2006) pages 1-8).

Church in view of Casini et al. do not teach that the synthetic barcode sequence is located before a transcriptome start region, inside an intron of the synthetic DNA, adjacent to a restriction site and wherein the DNA barcode comprises a primer region, as in claims 29-32 and 43-45.
Villalobos et al. teach “Gene Designer” software for designing synthetic DNA segments; Villalobos et al. teach editing and combining genetic elements through a drag and drop interface (Abstract and Figure 1), which makes obvious inserting a barcode at any point in a DNA sequence, as in claims 29-32 and 43-45.
Villalobos et al. teach direct synthesis of genes (page 1, col. 2) which makes obvious transmitting instructions to cause a high throughput DNA sequencer to sequence a synthetic DNA barcode sequence or at least part of a synthetic DNA sequence, as in claims 27 and 41.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the teachings of Church et al. in view of Casini et al. for to inputting synthetic DNA design parameters and transmit the design parameters to a terminal or store to provide a synthetic DNA with a synthetic barcode with the teaching of Villalobos et al. for implementing design software that allows for insertion of barcodes and segments of DNA at any point into sequences of digital DNA.  .
Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive. 
Applicants have not argued the deficiencies in the applied prior art or pointed out disagreements with the examiner's contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. Because applicant's remarks do not specifically discuss the limitations of transmitting instructions to solicit data of and collect data of synthetic DNA design parameters, communication between memory (i.e. store) of a terminal and remote computers to access data representative of entire synthetic DNA barcode associated with DNA sequences in a library and is attached to the synthetic DNA sequence. Applicant’s Remarks do not discuss the references applied against the claims in detail, or explain how the claims avoid the references or distinguish from them. Therefore this rejection is maintained and reiterated. 

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/Anna Skibinsky/
Primary Examiner, AU 1631